Citation Nr: 0713064	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  00-13 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, other than post-traumatic stress disorder (PTSD), 
claimed as a nervous condition.

2.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine with herniated nucleus 
pulposus, claimed as a back injury.

3.  Entitlement to service connection for degenerative disc 
disease of the cervical spine, claimed as a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2005.  This matter was 
originally on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in pertinent part, denied 
service connection for degenerative arthritis with herniated 
nucleus pulposus, denied service connection for degenerative 
disc disease of the cervical spine, and denied service 
connection for a nervous condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The RO did not comply 
with the Board's prior Remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  When the Board remanded these claims, the Board 
instructed the RO to ensure that the notification 
requirements set forth at 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with regarding the veteran's 
claims, to furnish a supplemental statement of the case to 
the veteran and his representative to allow the 
representative to respond, and to schedule the veteran for a 
hearing before the Board.      

The veteran's claims file does not indicate that the veteran 
was scheduled for a travel Board hearing as directed in the 
June 2005 Board Remand.  The Board notes that the veteran 
first indicated that he wanted a travel Board hearing at a 
local VA office in his VA Form 9, Appeal To Board Of 
Veterans' Appeals, dated June 2000.  Therefore, the Board has 
no choice but to remand this case again.

Accordingly, this case is REMANDED to the RO for the 
following:

A Travel Board hearing should be 
scheduled for the veteran in connection 
with his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.     	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


